TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 30, 2013



                                      NO. 03-13-00518-CV


                                    Jose Robledo, Appellant

                                                 v.

  The City of Austin Firefighters’ and Police Officers’ Civil Service Commission and The
                              City of Austin, Texas, Appellee




      APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE having this day come on to be considered, and the Court being of the opinion that

it is without jurisdiction of the cause and that the appeal should therefore be dismissed for want

of jurisdiction: IT IS ACCORDINGLY considered, adjudged and ordered that the appeal is

dismissed for want of jurisdiction. It is FURTHER ordered that the appellant pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.